Citation Nr: 1414140	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  05-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome since May 28, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1998 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  

In a January 2012 decision the Board denied the appeal for an initial compensable rating for right knee patellofemoral pain syndrome prior to May 28, 2009, but continued the appeal for an initial compensable rating from that date.  The issue remaining on appeal was remanded for additional development in September 2009, January 2012, and November 2013.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As previously noted by the Board, the issue of entitlement to service connection for gout, including to the right knee, has been raised by the record.  The issue is not shown to have been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the agency of original jurisdiction (AOJ). 

The record also shows that in a January 2013 decision the Board granted an increased 30 percent rating for restrictive lung disease effective from September 25, 2002.  The Veteran was appropriately notified of the decision and his appellate rights; however, there is no indication of an appeal of that determination to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  A January 2013 rating decision effectuated the January 2013 Board decision.  The Veteran was notified that his appeal as to the restrictive lung disease issue was considered to be fully resolved.  The Veteran submitted correspondence in January 2014 that is most appropriately construed as a new claim for an increased rating.  That claim is REFERRED to the AOJ for appropriate action. 


FINDING OF FACT

The evidence demonstrates that since May 28, 2009, the Veteran's service-connected right knee patellofemoral pain syndrome has been manifested by no more than minimal (noncompensable) objective limitation of flexion, without pain on flexion, and by no more than subjective complaints of pain and instability, without objective findings.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right knee patellofemoral pain syndrome since May 28, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2009.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  The development requested on remand in September 2009, January 2012, and November 2013 has been substantially completed.  There is no indication of any additional existing evidence.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis and degenerative arthritis of the spine are rated pursuant to the criteria found in Diagnostic Codes 5010 and 5242 of the Schedule, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

The criteria under Diagnostic Codes 5257 (instability or subluxation) and Diagnostic Code 5260 (limitation of flexion) provide for a maximum 30 percent rating, which is the minimum rating assigned under Diagnostic Code 5055.  Separate ratings under Diagnostic Codes 5055 and 5256, 5261, or 5262 would constitute prohibited pyramiding and the Veteran's symptoms would be compensated twice.  38 C.F.R. § 4.14 (2013); VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45  degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

In this case, the Veteran asserts that a compensable evaluation is warranted, since May 28, 2009, based on his complaints of recurring pain and use of a knee brace.  He has reported having had a sensation of giving way.  Service department treatment records include diagnosis of a patellofemoral pain syndrome of the right knee.  X-ray studies of the right knee in January 2002 were interpreted as normal.  VA examination in March 2002 revealed tenderness at the tibial tubercle with the right knee appearing larger than the left.  There was no varus or valgus instability and drawer signs were negative.  Flexion was to 115 degrees, with extension to 0 degrees. 

VA examination in June 2005 revealed no objective evidence of tenderness, swelling, or instability.  Flexion was to 130 degrees and extension to 0 degrees, without pain, weakness, fatigability, lack of endurance, or incoordination.  X-ray studies from September 2004 were noted to be normal.  Physical therapy reports dated in August 2005 and September 2005 noted complaints of low back, knee, ankle, and foot pain.  Functional limitations were attributed to pes planus and ankle disabilities. 

VA treatment records dated in September 2004 and October 2004 noted complaints of right knee pain.  Additional complaints of pain and giving way of five years' duration were reported in June 2005.  

In March 2009, the Veteran reported acute left knee swelling.  A May 28, 2009, magnetic resonance imaging (MRI) scan revealed a suspected complex tear with an abnormal signal involving the anterior horn of the right knee lateral meniscus, small joint effusion, and pre-patellar edema.  A November 2009 orthopedic surgery consultation revealed no gross deformity or swelling to the right knee.  There was mild tenderness to palpation of the anteromedial joint line.  Range of motion was from 0 to 135 degrees.  Patellofemoral crepitus was minimal and ligamentous laxity testing was negative.  Muscle strength was 5/5 and reflexes were 2/4.  The diagnoses included anterolateral meniscus tear to the right knee.  

VA examination in July 2013 included diagnoses of recurrent right knee gout and right knee patellofemoral syndrome.  The Veteran reported having had intermittent swelling of the knees with pain since approximately 1999.  Fluid had been aspirated from the right knee on multiple occasions with the last episode in December 2012.  The examiner noted that a September 2009 report found aspiration of the right knee revealed "noninflammatory fluid" and that there were "no crystals seen."  In contrast, a July 2011 report found uric acid crystals in the right knee joint aspirate.  The Veteran complained of gout to the right knee one to two times per month with flare-ups of gout that were severe with tenderness, swelling, redness, decreased range of motion, and weakness.  He stated those symptoms started around 2010 and had gotten worse since 2011.  When symptoms of gout were not present, he reported, he had right knee pain with running, sudden twisting movements, and pain estimated as up to six or seven on a ten point scale.  With flare-ups of gout, he had some decreased motion and instability and giving way.  He denied locking.  He stated these symptoms had been occurring since 1999 and had gotten worse since 2008.  The examiner noted that he had no current symptoms of gout and was not experiencing a knee pain flare-up.  

Range of motion studies revealed right knee flexion to 125 degrees and extension to 0 degrees with no objective evidence of painful motion.  Motion after three repetitions was from 0 to 125 degrees with no additional limitation of motion.  There was no functional loss, functional impairment, or additional limitation of the knee after repetitive use.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength on flexion and extension was 5/5.  On objective testing of the right knee for anterior instability, posterior instability, and medial-lateral instability, there was no objective confirmation of instability on the right.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Occasional brace and cane use as assistive devices for normal locomotion was reported.  The examiner noted that the Veteran reported that his knee disorder impacted his ability to work due to pain with prolonged standing in his profession as a barber.  

The examiner found that the Veteran's symptoms between episodes of gout, as described in his history, were related to his patellofemoral syndrome.  It was further noted that his gout symptoms were distinguishable from his patellofemoral syndrome symptoms and that the pathological process of gout was different from patellofemoral syndrome.  Gout, it was noted, resulted from crystal deposits in joints typically resulting in acute symptoms and patellofemoral syndrome did not have a specific joint fluid aspirate finding.  The examiner found the Veteran's service-connected right knee patellofemoral pain syndrome alone did not impact his ability to work.

The examiners who conducted the 2013 VA examinations stated that since the Veteran was not currently experiencing a flare-up of patellofemoral pain syndrome, an opinion as to impact on functional impact of patellofemoral pain syndrome during such flare-ups could not be provided.  It was noted that a May 2009 MRI scan revealed a possible lateral meniscus tear, but that a June 2008 MRI scan had found there was no convincing meniscal tear.  X-ray studies in February 2012 revealed no evidence of acute bony abnormality and no present degenerative changes.  

VA examination in December 2013 included diagnoses of right knee patellofemoral pain syndrome and right knee gout.  The Veteran reported he had flare-ups of additional limitation and that his last flare-up had occurred the previous year.  Range of motion studies revealed flexion to 140 degrees and extension to 0 degrees with no objective evidence of painful motion.  Motion after three repetitions was from 0 to 140 degrees with no additional limitation of motion.  There was no functional loss, functional impairment, or additional limitation of the knee after repetitive use.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength on flexion and extension was 5/5.  

Anterior instability, posterior instability, and medial-lateral instability testing were not found, that is, stability testing disclosed only normal findings in the right knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  No assistive devices were used for normal locomotion.  X-ray studies revealed no evidence of degenerative or traumatic arthritis and no evidence of patellar subluxations.  It was noted that MRI scans had revealed a possible right knee meniscal tear; while not excluding that diagnosis, the examiner again rendered an opinion  that no flare-up of patellofemoral pain syndrome was present and that no opinion as to functional loss during such a flare-up was possible.  

The Board notes that, while the Veteran has reported flare-ups of right knee pain, no examiner was able, during the period from May 2009 through December 2013, to confirm that the Veteran experienced flare-ups of patellofemoral pain syndrome alone, in the absence of gout.  The Veteran's credible lay evidence establishes that the Veteran does have flare-ups of pain, but there is no probative evidence that the Veteran has manifested any objective evidence of a flare-up of service-connected patellofemoral pain syndrome during the period at issue in this appeal.  Therefore, the probative and persuasive evidence is unfavorable to a finding that an increased (compensable) evaluation for service-connected patellofemoral pain syndrome is warranted on the basis of subjective complaints at any time during the period addressed by this appeal.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based upon the evidence of record, the Board finds that since May 28, 2009, the Veteran's service-connected right knee patellofemoral pain syndrome has been manifested by subjective complaints of pain and instability, with no objective finding other than limitation of flexion to 125 degrees without pain on motion.  The July 2013 VA opinion is persuasive evidence that the Veteran's right knee gout symptoms are clearly distinguishable from the Veteran's service-connected patellofemoral syndrome symptoms.  

MRI studies have shown a possible right knee meniscal tear; however, there is no evidence of traumatic or degenerative arthritis shown by X-ray examination.  The Board notes that the available evidence demonstrates some occasional decrease in right knee flexion to 125 degrees without pain on motion, but there is no probative evidence of flexion limited to 45 degrees to warrant a compensable rating under Diagnostic Code 5260.  There is also no evidence of any limitation of right knee extension as to warrant the assignment of a compensable evaluation under Diagnostic Code 5261.  Nor is there objective evidence that pateollofemoral pain syndrome results in functional loss, functional impairment, instability, or additional limitation or increased pain of the knee after repetitive use testing, so as to warrant a compensable evaluation under any other Diagnostic Code.  See DCs 5003, 5010, 5257, 5263.   

Although the Veteran has complained of right knee giving-way, the Board finds the objective evidence of record is persuasive that he does not experience lateral instability or recurrent subluxation.  The November 2009 orthopedic surgery examiner found ligamentous laxity testing was negative.  The examiners who evaluated the Veteran in 2012 and 2013 when no flare-up of gout was present noted that anterior instability, posterior instability, and medial-lateral instability tests were normal and that there was no evidence or history of recurrent patellar subluxation/dislocation.  

The Board further notes that the VA examination reports establish that objective symptoms of the service-connected patellofemoral pain syndrome can be medically differentiated from objective symptoms of gout, and the evaluation of patellofemoral pain syndrome is not inextricably intertwined with the referred claim for service connection for gout.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current symptom because he does not have the requisite medical knowledge or training to distinguish between symptoms of service-connected patellofemoral pain syndrome and a right knee disorder for which service connection in not in effect, such as gout effect.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Therefore, while the Board finds that the Veteran's statements as to right knee pain and symptomatology are credible, the Board also finds that the lay statements are not probative or of evidentiary value as to the extent of disability due to the service-connected patellofemoral pain syndrome without consideration of other diagnoses.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities and disorders for which service connection is not in effect.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected right knee patellofemoral pain syndrome is found to be adequately rated under the available schedular criteria.  The persuasive evidence in this case establishes that service-connected patellofemoral pain syndrome does not result in an exception disability picture, symptoms which are not encompassed under the rating criteria, or marked interference with employment.  In fact, the 2013 VA examination reports noted no objective evidence that the Veteran's service-connected patellofemoral knee disability impacted his ability to work, and the 2013 VA examination reports include an opinion that the Veteran's reports of pain, swelling, and other symptoms could be explained only by the findings of gout, which, as noted above, is not a disorder for which service connection has been granted.  

There is also no evidence of other related factors such as frequent periods of hospitalization due to the service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the credible and probative evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the credible and probative evidence in this case is against the claim.  The claim for a compensable rating since May 28, 2009, for service-connected right knee patellofemoral pain syndrome must be denied.


ORDER

Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome since May 28, 2009, is denied.



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


